UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19989 Stratus Properties Inc. (Exact name of registrant as specified in its charter) Delaware 72-1211572 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 98 San Jacinto Blvd., Suite 220 Austin, Texas 78701 (Address of principal executive offices) (Zip Code) (512) 478-5788 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ÿo No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oÿAccelerated filer R Non-accelerated filero Smaller reporting company oÿ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ÿo Yes R No On March 31, 2008, there were issued and outstanding 7,616,727 shares of the registrant’s Common Stock, par value $0.01 per share. STRATUS PROPERTIES INC. TABLE OF CONTENTS Page Part I.Financial Information 2 Item 1.Financial Statements: Consolidated Balance Sheets (Unaudited) 2 Consolidated Statements of Income (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Report of Independent Registered Public Accounting Firm 10 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures about Market Risk 17 Item 4.Controls and Procedures 18 Part II.Other Information 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 4.Submission of Matters to a Vote of Security Holders 18 Item 6.Exhibits 18 Signature 19 Exhibit Index E-1 Table of Contents STRATUS PROPERTIES INC. Part I.FINANCIAL INFORMATION Item 1.Financial Statements. STRATUS PROPERTIES INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (In Thousands) March 31, December 31, 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 37,730 $ 40,873 Restricted cash 111 112 Accounts receivable 1,202 2,315 Notes receivable from property sales 306 311 Deposits, prepaid expenses and other 45 79 Deferred tax asset 1,279 1,401 Total current assets 40,673 45,091 Real estate, commercial leasing assets and facilities, net: Property held for sale – developed or under development 130,556 129,759 Property held for sale – undeveloped 16,644 16,523 Property held for use, net 25,246 24,421 Investment in unconsolidated affiliate 2,782 4,226 Deferred tax asset 5,653 5,534 Other assets 2,920 2,803 Total assets $ 224,474 $ 228,357 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 5,825 $ 6,324 Accrued interest, property taxes and other 2,598 5,623 Current portion of long-term debt 267 242 Total current liabilities 8,690 12,189 Long-term debt 61,190 61,258 Other liabilities 2,296 2,510 Total liabilities 72,176 75,957 Stockholders’ equity: Preferred stock - - Common stock 82 81 Capital in excess of par value of common stock 196,554 195,898 Accumulated deficit (29,211 ) (29,300 ) Common stock held in treasury (15,127 ) (14,279 ) Total stockholders’ equity 152,298 152,400 Total liabilities and stockholders’ equity $ 224,474 $ 228,357 The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents STRATUS PROPERTIES INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In Thousands, Except Per Share Amounts) Three Months Ended March 31, 2008 2007 Revenues: Real estate $ 3,904 $ 4,426 Rental income 951 670 Commissions, management fees and other 212 221 Total revenues 5,067 5,317 Cost of sales: Real estate, net 3,218 1,593 Rental 816 758 Depreciation 383 277 Total cost of sales 4,417 2,628 General and administrative expenses 1,657 1,986 Total costs and expenses 6,074 4,614 Operating (loss) income (1,007 ) 703 Interest expense, net (330 ) (3 ) Interest income 949 504 Equity in unconsolidated affiliate’s income 556 - Income from continuing operations before income taxes 168 1,204 Provision for income taxes (79 ) (442 ) Income from continuing operations 89 762 Loss from discontinued operations - (24 ) Net income $ 89 $ 738 Basic net income per share of common stock: Continuing operations $ 0.01 $ 0.10 Discontinued operations - - Basic net income per share of common stock $ 0.01 $ 0.10 Diluted net income per share of common stock: Continuing operations $ 0.01 $ 0.10 Discontinued operations - - Diluted net income per share of common stock $ 0.01 $ 0.10 Average shares of common stock outstanding: Basic 7,567 7,549 Diluted 7,651 7,670 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STRATUS PROPERTIES INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) Three Months Ended March 31, 2008 2007 Cash flow from operating activities: Net income $ 89 $ 738 Adjustments to reconcile net income to net cash provided by operating activities: Loss from discontinued operations - 24 Depreciation 383 277 Cost of real estate sold 2,741 2,610 Deferred income taxes 3 93 Stock-based compensation 242 527 Equity in unconsolidated affiliate’s income (556 ) - Distribution of unconsolidated affiliate’s income 1,044 - Deposits (1,012 ) (446 ) Other (131 ) (24 ) (Increase) decrease in working capital: Accounts receivable, prepaid expenses and other 512 (135 ) Accounts payable, accrued liabilities and other (2,712 ) (2,228 ) Net cash provided by continuing operations 603 1,436 Net cash used in discontinued operations - (169 ) Net cash provided by operating activities 603 1,267 Cash flow from investing activities: Purchases and development of real estate properties (8,300 ) (9,176 ) Development of commercial leasing properties and other expenditures (273 ) (93 ) Municipal utility district reimbursements 3,753 2,000 Return of investment in unconsolidated affiliate 1,596 - Net cash used in continuing operations (3,224 ) (7,269 ) Net cash used in discontinued operations - (29 ) Net cash used in investing activities (3,224 ) (7,298 ) Cash flow from financing activities: Borrowings from revolving credit facility - 10,950 Payments on revolving credit facility - (5,625 ) Repayments on project loans (43 ) - Net payments for exercised stock options (291 ) (38 ) Excess tax benefit from exercised stock options 64 323 Purchases of Stratus common shares (252 ) (153 ) Net cash (used in) provided by continuing operations (522 ) 5,457 Net cash used in discontinued operations - (76 ) Net cash (used in) provided by financing activities (522 ) 5,381 Net decrease in cash and cash equivalents (3,143 ) (650 ) Cash and cash equivalents at beginning of year 40,873 1,839 Cash and cash equivalents at end of period 37,730 1,189 Less cash at discontinued operations - (276 ) Cash and cash equivalents at end of period $ 37,730 $ 913 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents STRATUS PROPERTIES INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. GENERAL The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2007, included in Stratus Properties Inc.’s (Stratus) Annual Report on Form 10-K (Stratus 2007 Form 10-K) filed with the Securities and Exchange Commission. In the opinion of management, the accompanying consolidated financial statements reflect all adjustments (consisting only of normal recurring items) considered necessary for a fair statement of the financial position of Stratus at March 31, 2008, and the results of operations and cash flows for the three-month periods ended March 31, 2008 and 2007.
